UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1635


In re: ALECIA Y. FARLEY; MARVIN A. FARLEY,

                Petitioners.



                 On Petition for Writ of Mandamus.
                         (3:14-cv-00568-JRS)


Submitted:   July 21, 2015                   Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alecia Y. Farley; Marvin A. Farley, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alecia Y. Farley and Marvin A. Farley petition for a writ of

mandamus seeking an order vacating various orders of the district

court in their civil case.     We conclude that the Farleys are not

entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.       Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).      Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).   Mandamus may not be used as a substitute for appeal.    In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

     The relief sought by the Farleys are not available by way of

mandamus. *   Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.


                                                    PETITION DENIED




     * We note that the Farleys have filed a timely notice of
appeal of the district court’s final order.

                                  2